IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0573
                             Filed September 2, 2020


IN THE INTEREST OF A.R., M.T., I.T., L.M., and M.M.,
Minor Children,

K.R., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Jasper County, Steven J. Holwerda,

District Associate Judge.



      The mother appeals the termination of her parental rights to her five

children. AFFIRMED.



      Shane P. O’Toole, Des Moines, for appellant mother.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Dusty Clements of Clements Law & Mediation, Newton, attorney, and

guardian ad litem for minor children.



      Considered by Doyle, P.J., and Mullins and Greer, JJ.
                                          2


GREER, Judge.

       The mother appeals the termination of her parental rights to her five

children, A.R., M.T., I.T., L,M., and M.M., who ranged in ages from nine to one

years old, respectively, at the time of the March 2020 termination hearing.1 The

juvenile court terminated her rights under Iowa Code section 232.116(1)(b), (e),

(f), and (h) (2020). On appeal, the mother challenges the statutory grounds for

termination, argues the loss of her rights is not in the children’s best interests, and

maintains termination would harm the children so the parent-child relationships

should be saved. Alternatively, she maintains she should be given six more

months to work toward reunification.

I. Background Facts and Proceedings.

       In July 2018, the Iowa Department of Human Services (DHS) received

reports the mother and maternal grandmother had a physical altercation in front of

the children, both adults were using methamphetamine while the children were in

their care, and the children were not adequately fed. As a result, DHS got involved

with this family, which at the time consisted of just the mother and the three oldest

children—the youngest two children, twins, were not yet born. DHS learned the

mother and children were homeless. The mother, who was about three months

pregnant with twins, first denied using methamphetamine recently, claiming she

had not used during her pregnancy.


1 This case impacts four different fathers. The parental rights of A.R.’s father were
terminated. He does not appeal.
        L.M. and M.M. share a father, and his rights were also terminated. Their
father does not appeal.
        The State did not seek to terminate the parental rights of either M.T.’s father
or I.T.’s father, and their rights were not terminated when the mother’s rights were.
                                          3


       The three children were formally removed from the mother’s care on July

13, 2018. The mother participated in few visits soon afterward but by early August,

she was no longer in contact with DHS or the children. She missed at least one

court hearing during this period. Her lack of involvement continued until she

reappeared in late November. She entered residential substance-abuse treatment

on November 28, 2018. While in treatment, she admitted she had been using

methamphetamine daily.

       The mother did not resume visits with her children until late December 2018.

According to the notes from the family safety, risk, and permanency (FSRP) worker

who supervised the visit, M.T. and I.T. “gave no indication they knew who [the

mother] was” when the visit began.

       The twins were born in January 2019, and they experienced symptoms of

withdrawal. The mother remained in residential treatment, and the twins were at

first left in her care at the residential facility. Then, in late February, the mother

asked that the twins be removed, citing feelings of being overwhelmed and

needing the chance to focus on her sobriety. The youngest two children were

formally removed from the mother’s care soon after.

       The mother successfully completed the substance-abuse treatment

program on April 1, 2019. Although she struggled at times to provide the children

with food or diapers at their visits and did not always have stable housing, she was

candid with DHS about any issues she was having.            And at the time of the
                                          4


permanency hearing in July, she was employed and apparently maintaining her

sobriety.2

       On July 17, 2019, the court gave the mother six more months to work toward

reunification. It found “[c]ompelling reasons not to terminate parental rights and

[to] continue permanency,” including, “Mother’s participation in mental health and

substance abuse treatment; mother[] is currently employed and has recently

obtained housing; and Mother having provided clean drug screens.” All parties

agreed the mother’s visits would be moved to semi-supervised.

       The mother had a few semi-supervised visits with the children that seemed

to go well, but by late July, she began frequently missing visits, failing to respond

to the FSRP worker in regard to discussing visits, and often showing up late to the

visits she did attend. Additionally, the FSRP worker began noting scabs and sores

on the mother’s arms. Visits were returned to fully supervised in August 2019.

       By mid-September, the mother was again without a residence. She stopped

responding to contacts from the FSRP worker and stopped having visits with the

children. She went another period without contacting anyone involved with the

cases—until October when DHS learned the mother was in county jail on a theft

charge and met with her there.       The mother admitted she had relapsed on

methamphetamine. She remained in jail until late November 2019. Even after her

release, the mother largely failed to communicate with FSRP and did not attend a

visit with her children until February 2020.




2The mother provided three drug tests during this period that were negative for
substances, but she also “no showed” for four drug tests.
                                          5


       At the time of the termination hearing in March 2020, the mother had

housing but it was not adequate for the children. She had recently obtained

employment but seemed unclear how much she earned. She testified she had not

used methamphetamine since before her October 2019 arrest, but the substance-

abuse evaluation she obtained in late February seemed to belie this claim.

According to the preparer of the substance-abuse evaluation, “At the time of th[e]

assessment, [the mother] appear[ed] to be slow to respon[d with] some answers

and appeared with glazed eyes. [She] struggled to answer questions in a straight

forward manner that may indicate either use or come down from use at the time of

the assessment.” Additionally, the mother “report[ed] that she [did not] know if she

[was] ready to end her substance use as it helps to not feel her feelings.”

       The court terminated the mother’s rights to all five children, relying, in part,

upon the facts that she had no visits with the children in October, November, or

December 2019; one in January 2020; and one or two in February. For most of

the period, the mother was homeless, not attending therapy appointments, and out

of contact with DHS. She provided no financial support for the children and did not

check in with their placements to see how the children were doing.

       The mother appeals.

II. Standard of Review.

       Our review of termination-of-parental-rights proceedings is de novo. See In

re A.B., 815 N.W.2d 764, 773 (Iowa 2012).

III. Standard of Review.

       Statutory Grounds. The juvenile court terminated the mother’s parental

rights to all five children under Iowa Code section 232.116(1)(b) and (e) (2020).
                                         6


Because of the different age requirements within the paragraphs, the court also

terminated the mother’s rights to A.R. under 232.116(1)(f) (child four or older) and

to the other four children under 232.116(1)(h) (children three and younger).

       When the juvenile court terminates parental rights on more than one

statutory ground, we may affirm on any ground we find supported by clear and

convincing evidence in the record. Id. at 774. For the court to terminate under

section 232.116(1)(e), it must find:

               (1) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               (2) The child has been removed from the physical custody of
       the child’s parents for a period of at least six consecutive months.
               (3) There is clear and convincing evidence that the parents
       have not maintained significant and meaningful contact with the child
       during the previous six consecutive months and have made no
       reasonable efforts to resume care of the child despite being given
       the opportunity to do so. For the purposes of this subparagraph,
       “significant and meaningful contact” includes but is not limited to the
       affirmative assumption by the parents of the duties encompassed by
       the role of being a parent. This affirmative duty, in addition to
       financial obligations, requires continued interest in the child, a
       genuine effort to complete the responsibilities prescribed in the case
       permanency plan, a genuine effort to maintain communication with
       the child, and requires that the parents establish and maintain a
       place of importance in the child's life.

The mother purports to challenge the termination of her rights under paragraph

(e), but her entire challenge is as follows: “Mother argues that the State of Iowa

has not met the burden and because the State has not met its burden, the Court

erred in determining that termination of the K.R.'s parental rights was appropriate

and said order should be reversed.” Claiming the State “has not met its burden”

without specifying the elements or fact findings she contests is not enough. See

Iowa R. App. P. 6.201(1)(d) (“The petition on appeal shall substantially comply with

form 5 in rule 6.1401.”); Iowa R. App. P. 6.1401–Form 5 (“[S]tate what findings of
                                          7


fact or conclusions of law the district court made with which you disagree and why,

generally referencing a particular part of the record, witnesses’ testimony, or

exhibits that support your position on appeal. . . . General conclusions, such as

‘the trial court’s ruling is not supported by law or the facts’ are not acceptable.”

(emphasis added)); see also In re C.B., 611 N.W.2d 489, 492 (Iowa 2000) (“A

broad, all encompassing argument is insufficient to identify error in cases of de

novo review.”); Hyler v. Garner, 548 N.W.2d 864, 876 (Iowa 1996) (“[W]e will not

speculate on the arguments [a party] might have made and then search for legal

authority and comb the record for facts to support such arguments.”). While we

acknowledge the expedited nature of appeals in termination-of-parental-rights

cases, see generally Iowa R. App. P. 6.201, we conclude the mother waived any

alleged error under section 232.116(1)(e) and affirm as to that statutory ground.3



3 That said, the juvenile court also terminated the mother’s rights under paragraphs
(f) (as to A.R.) and (h) (as to the youngest four children) of section 232.116(1).
Each of these paragraphs provide that termination is authorized when several
elements are met, including that the children cannot be returned to the parent’s
care at the time of the termination hearing. On appeal, the only element the mother
challenges is whether the State proved that the children could not be returned to
her care at the time of the termination hearing. See Iowa Code § 232.116(1)(f)(4),
(h)(4). But the mother confirmed during her testimony at the termination hearing
that she was unable to resume caring for the children at that time. When asked if
she wanted the court to return her children that day, she testified, “If I had a bigger
place for them all to be, yes, but that will take time.” She was then asked how long
she thought she needed, and she testified:
        I would like a month. I mean, going to be reasonable. You know,
        that’s a lot of kids. We actually had an agreement at my last family
        team meeting that we—when it came back to the reuniting party, that
        we were going to stair step them back to me, because there’s so
        many of them.
Later, she changed her answer to say she could be “ready for all five [children] to
be in [her] house” “[w]ithin a couple months.” When asked directly if she
“recognize[d] the fact that the children couldn’t be returned to [her] care” that day,
she answered, “Yes.”
                                            8


       Best interests. The mother maintains termination of her rights is not in the

children’s best interests.    See Iowa Code § 232.116(2). We disagree.           The

mother’s oldest three children had been out of her care about nineteen months at

the time of the termination hearing, and the one-year-old twins had been out of her

care for more than twelve months—almost their entire lives. The mother was no

closer to reunifying with her children in March 2020 than she was when DHS

became involved in July 2018. During the time in-between, the mother chose to

absent herself from her children’s lives for two separate multiple-month periods.

She proved—through her actions and her own words—that she cannot care for

these children. The twins were first left in her care after their birth, and she asked

for them to be removed. When she was given semi-supervised visits with her

children in July 2019, she regressed almost immediately. Even at the termination

hearing, the mother repeatedly testified about her concern with caring for five

children by herself at once.       These children need reliable and responsible

parenting and a steady home; the mother cannot provide those things. The

termination of her rights is in their best interests.

       Permissive Factor. Within her argument about the best interests of her

children, the mother also claims that terminating her rights “is far more detrimental

to her children than any danger perceived by not terminating.” If this is a reference

to the permissive exception to termination found within section 232.116(3)(c), the




       The mother did not claim at the termination hearing that the children could
be returned to her at that time, so she cannot now take that position on appeal as
that argument was not preserved. Even so, the State proved the children could
not be returned to her care at that time, so we also affirm termination of her rights
under section 232.116(1)(f) and (h).
                                         9


mother’s argument is not preserved for our review. As the parent contesting

termination, the mother had the burden to prove a permissive factor applied. See

In re A.S., 906 N.W.2d 467, 479 (Iowa 2018). But, according to the juvenile court,

“The mother presented no evidence that any of the exceptions to termination apply

in this case.” Her failure to raise the issue or present evidence to support this

position to the juvenile court prevents her from raising this argument on appeal.

See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (“It is a fundamental

doctrine of appellate review that issues must ordinarily be both raised and decided

by the district court before we will decide them on appeal.”).

       Extra time.    Finally, the mother asks for more time to work toward

reunification with the children. The court can only give the parent additional time

if it determines the need for removal of the children from the parent’s care will no

longer exist in six months. See Iowa Code §§ 232.117(5) (allowing the court, after

a termination hearing, to not order termination but instead enter an order in

accordance with section 232.104), 232.104(2)(b) (allowing the court to delay

permanency for six months if the need for removal will no longer exist after the

extension). While the mother testified that she could resume caring for the children

within six months, little else supports a finding that she will be able to do so. The

mother is a long-time addict, and, according to her recent substance-abuse

evaluation, it is not clear she is ready to change. She did not have a home for the

children and it is not clear how she will afford one—even if given six more months.

Importantly, the mother was already given a six-month extension in July 2019, and

she failed to use that time to make the necessary positive changes. These children

cannot afford for us to give her more. See C.B., 611 N.W.2d at 495 (“[T]he
                                         10

patience with parents must yield to needs of the child[ren]); In re A.C., 415 N.W.2d
609, 613 (Iowa 1987) (“[P]atience with parents can soon translate into intolerable

hardship for their children.”).

       We affirm the termination of the mother’s parental rights to all five children.

       AFFIRMED.